DETAILED ACTION
Claims 1-12 are pending in the current application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/5/22 have been fully considered but they are not persuasive. 

Applicant argues that the cited prior art does not disclose (Argument 1; Remarks pg. 8 lines 16-17) that Raghu is silent with respect to creating and distributing API connectors.

With respect to applicant’s argument examiner respectfully disagrees.  As to argument 1, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) as Raghu is not cited at all for the specifics of the creation and distributing of the API connectors but recited for showing that the could connectors can include API thus viewed as a type of API connector see Raghu [0046] lines 1-6, [0048] lines 2-9 and claim 5, where it is the teachings of Muligan [0013] lines 1-10 and [0021] lines 15-25 is used to show the building/generation of the connector in cloud environment and Krook [0015] lines 7-12 and [0054] lines 1-4 is used to show the transmission of information to the cloud marketplace thus viewed as including the built/generated connector package tie to cloud thus a type of cloud connector package, where cloud connectors can include API thus also act as a type of API connectors being built and distributed under broadest reasonable interpretation without other detail defining the connectors

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mulligan et al. (Pub. No. Us 2012/0147894 A1), in view of Raghu (Pub. No. US 2014/0006580 A1), in view of Barta et al. (Pub. No. US 2013/0282565 A1), and further in view of Krook et al. (Pub. No. US 2016/0260157 A1).

As to claim 1, Mulligan discloses a method for creating and distributing Application Programming Interface (API) connectors in a cloud service brokerage system, the method comprising: 
receiving, connector descriptor information for a connector associated with a cloud service (Mulligan [0012] lines 3-6 and [0054] lines 6-11; which shows the ability to receive information associated with descriptor type information for the connector type);
receiving, one or more resource types of a model of the connector (Mulligan [0012] lines 3-6 and [0021] lines 15-25; which is able to shows that received template that includes the type connector information also includes information for the configuration of elements and resources associated with the connector type);
building, via a connector builder, the connector as a function of the connector descriptor information and the one or more resource types (Mulligan [0013] lines 1-10 and [0021] lines 15-25; which shows being able to build/configure the connector based on the information in the networking template including the connector descriptor and resource configuration information for the connector);
generating, by the connector builder, a connector package for the built connector (Mulligan [0012] lines 3-6, [0013] lines 1-10 and [0021] lines 15-25; which is able to shows receiving a connector package viewed as the networking template and thus must have been generated where it is seen that this network template/connector package is used to configured/build the connector based on its template information including type information associated with the connector).

Mulligan does not specifically disclose where the connector is an API connector.

However, Raghu discloses the specifics of the connector being an API connector associated with a cloud service (Raghu [0046] lines 1-6, [0048] lines 2-9 and claim 5; which shows that the cloud connector can include API information thus viewed as an API connector).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Raghu showing that cloud connectors can include API thus viewed as types of API connectors, into the cloud connector information of Mulligan, for the purpose of increasing usability by providing further/additional functionality with cloud connectors, as taught by Raghu [0048] lines

Mulligan as modified by Raghu does not specifically disclose that the information is received from a developer via a developer UI portal of a developer portal computing device.

However, Barta discloses that the information is received from a developer via a developer UI portal of a developer portal computing device (Barta [0063] lines 9-13 and [0099] lines 1-6; which shows a development system where a client system may be referred to as a developer and has the ability to access information for development through the use of developer portal and interface, where it is seen specifically disclosed above the specific received information related to development of a connector).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Barta showing the specifics of client development through a UI portal into the development system of Mulligan as modified by Raghu, for the purpose of to provide desired service information and that allow for more use of the desired information, as taught by Barta [0006] lines 4-9 and [0063] lines 9-13.

Mulligan as modified by Raghu and Barta does not specifically disclose transmitting, by the connector builder the generated connector package to a connector hub of a cloud service marketplace computing device, wherein the connector package is usable to create one or more instances of the connector.

However, Krook discloses transmitting, by the connector builder the generated connector package to a connector hub of a cloud service marketplace computing device, wherein the connector package is usable to create one or more instances of the API connector (Krook [0015] lines 7-12 and [0054] lines 1-4; which shows the integration of services with the cloud service marketplace through the transmission of information, where it is seen specifically disclose above the specifics of the generated connector package template information viewed as connector package instances as seen disclosed above can be viewed as including API information).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Krook showing the integration of services into a marketplace into the services of Mulligan as modified by Raghu and Barta, for the purpose of increase usability by providing users with more choices to select from thus increase the likelihood of finding services closer to what the user needs/desires, as taught by Krook [0003] lines 7-15 and [0015] lines 7-12. 

As to claim 4, Mulligan discloses receiving, from the developer via the developer UI portal, an identifier associated with a connector skeleton from a connector skeleton database of the developer portal computing device, wherein the connector skeleton is usable to generate a framework for creating the connector, and wherein receiving the one or more resource types of the API connector comprises receiving the one or more resource types of the API connector based on the connector skeleton (Mulligan [0012] lines 3-6, [0013] lines 1-10, [0033] lines 1-8 and [0054] lines 6-11; which shows a template database viewed as the skeleton database for the connector that include the information such as type and resource associated with the connector being built based on the template/skeleton associated with the connect type and resource information where the specifics of the cloud connector being API connector can be seen specifically disclosed above).

As to claim 7, Mulligan discloses a method for creating and distributing cloud service integration connectors in a cloud service brokerage system, the method comprising: 
receiving, connector descriptor information for a cloud service integration connector associated with a cloud service (Mulligan [0012] lines 3-6 and [0054] lines 6-11; which shows the ability to receive information associated with descriptor type information for the connector type viewed as associated with the cloud service where an integration connector can be viewed as any connector that allows you to connect to any app and/or data source thus the connector information associated with data center and WAN connector associated with the cloud would be viewed as a type of cloud service integration connectors);
receiving, one or more resource types of a model of the cloud service connector (Mulligan [0012] lines 3-6 and [0021] lines 15-25; which is able to shows that received template that includes the type connector information also includes information for the configuration of elements and resources associated with the connector type associated with the cloud service);
building, via a connector builder, the cloud service integration connector as a function of the connector descriptor information and the one or more resource types (Mulligan [0013] lines 1-10 and [0021] lines 15-25; which shows being able to build/configure the connector based on the information in the networking template including the connector descriptor and resource configuration information for the connector);
generating, by the connector builder, a cloud service integration connector package for the built cloud service integration connector (Mulligan [0012] lines 3-6, [0013] lines 1-10 and [0021] lines 15-25; which is able to shows receiving a connector package viewed as the networking template and thus must have been generated where it is seen that this network template/connector package is used to configured/build the connector based on its template information including type information associated with the connector).

Mulligan does not specifically disclose wherein the cloud service integration connector comprises an  application programming interface (API) connector.

However, Raghu wherein the cloud service integration connector comprises an  application programming interface (API) connector (Raghu [0046] lines 1-6, [0048] lines 2-9 and claim 5; which shows that the cloud connector can include API information thus viewed as an API connector as part of the could service connector).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Raghu showing that cloud connectors can include API thus viewed as types of API connectors, into the cloud connector information of Mulligan, for the purpose of increasing usability by providing further/additional functionality with cloud connectors, as taught by Raghu [0048] lines


Mulligan as modified by Raghu does not specifically disclose that the information is received from a developer via a developer UI portal of a developer portal computing device.

However, Barta discloses that the information is received from a developer via a developer UI portal of a developer portal computing device (Barta [0063] lines 9-13 and [0099] lines 1-6; which shows a development system where a client system may be referred to as a developer and has the ability to access information for development through the use of developer portal and interface, where it is seen specifically disclosed above the specific received information related to development of a connector).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Barta showing the specifics of client development through a UI portal into the development system of Mulligan as modified by Raghu, for the purpose of to provide desired service information and that allow for more use of the desired information, as taught by Barta [0006] lines 4-9 and [0063] lines 9-13.

Mulligan as modified by Raghu and Barta does not specifically disclose transmitting, by the connector builder the generated cloud service integration connector package to a connector hub of a cloud service marketplace computing device, wherein the cloud service integration connector package is usable to create one or more instances of the cloud service integration connector.

However, Krook discloses transmitting, by the connector builder the generated cloud service integration connector package to a connector hub of a cloud service marketplace computing device, wherein the cloud service integration connector package is usable to create one or more instances of the cloud service integration connector (Krook [0015] lines 7-12 and [0054] lines 1-4; which shows the integration of services with the cloud service marketplace through the transmission of information, where it is seen specifically disclose above the specifics of the generated connector package template information viewed as connector package instances).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Krook showing the integration of services into a marketplace into the services of Mulligan as modified by Raghu, Barta, for the purpose of increase usability by providing users with more choices to select from thus increase the likelihood of finding services closer to what the user needs/desires, as taught by Krook [0003] lines 7-15 and [0015] lines 7-12. 

As to claim 10, Mulligan discloses receiving, from the developer via the developer UI portal, an identifier associated with a connector skeleton from a connector skeleton database of the developer portal computing device, wherein the connector skeleton is usable to generate a framework for creating the cloud service integration connector, and wherein receiving the one or more resource types of the cloud service integration connector comprises receiving the one or more resource types of the cloud service integration connector based on the connector skeleton (Mulligan [0012] lines 3-6, [0013] lines 1-10, [0033] lines 1-8 and [0054] lines 6-11; which shows a template database viewed as the skeleton database for the connector that include the information such as type and resource associated with the connector being built based on the template/skeleton associated with the connect type and resource information).


Claim 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Mulligan, Raghu, Barta and Krook as applied to claims 1 and 7 above, and further in view of Nagao et al. (Pub. No. US 2009/0060293 A1) and Laird (Pub. No. US 2005/0268282 A1).

As to claim 2, Mulligan as modified by Raghu, Barta and Krook does not specifically disclose analyzing, by an expert system of the developer portal computing device, whether a previous version of the API connector associated with the cloud service has been published; determining, by the expert system and subsequent to a determination that the previous version of the API connector has been published, a coincidence level between the API connector and the previous version of the API connector; comparing, by the expert system, the coincidence level against a coincidence level threshold; and relating, by the expert system, the API connector with the previous version of the API connector as a new version of the previous version of the API connector.

However, Nagao discloses determining, by the expert system and subsequent to a determination that the previous version of the API connector has been published, a coincidence level between the API connector and the previous version of the API connector; comparing, by the expert system, the coincidence level against a coincidence level threshold; a (Nagao [0049] lines 7-22; which is able to show making a determination based on a comparison of the sets of registered data, and thus viewed as having a previous published/available data for comparison, to determine the degree/level of coincidence between the compared information where the degree/level of coincidence is compared and a threshold level where it is seen specifically disclosed above the specifics of the API connector information).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Nagao showing the comparison of version information into the version Mulligan as modified by Raghu, Barta and Krook for the purpose of increasing usability by improving the ability for determining increasing the accuracy of determining information, as taught by Nagao [0049] lines 7-22.

Mulligan as modified by Raghu, Barta, Krook and Nagao does not specifically disclose analyzing, by an expert system of the developer portal computing device, whether a previous version of the connector associated with the cloud service has been published; and relating, by the expert system, the connector with the previous version of the connector as a new version of the previous version of the connector.

However, Laird discloses analyzing, by an expert system of the developer portal computing device, whether a previous version of the API connector associated with the cloud service has been published; and relating, by the expert system, the API connector with the previous version of the API connector as a new version of the previous version of the API connector (Laird [0019] lines 7-13; which is able to determine a plurality of version information and determine the differences between the two version thus can be viewed as other previous versions available/published for use where in light of the specifically disclosed information above showing the determination of a level coincidence between items based on detected differences can be viewed together as being able to determine it is coincidence or put another way determine based on the differences if related, which it is also seen disclosed specifically above the specifics of the API connection).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Laird showing the differences between version, into the version information of Mulligan as modified by Raghu, Barta, Krook and Nagao for the purpose of improve efficiency being able to only propagate the determined differences among versions and thus more efficient use of resources, as taught by Laird [0019] lines 1-13.

As to claim 8, Mulligan as modified by Raghu, Barta and Krook does not specifically disclose however, Nagao discloses determining, by the expert system and subsequent to a determination that the previous version of the cloud service integration connector has been published, a coincidence level between the cloud service integration connector and the previous version of the cloud service integration connector; comparing, by the expert system, the coincidence level against a coincidence level threshold; a (Nagao [0049] lines 7-22; which is able to show making a determination based on a comparison of the sets of registered data, and thus viewed as having a previous published/available data for comparison, to determine the degree/level of coincidence between the compared information where the degree/level of coincidence is compared and a threshold level where it is seen specifically disclosed above the specifics of the cloud service integration connector information).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Nagao showing the comparison of version information into the version Mulligan as modified by Raghu, Barta and Krook for the purpose of increasing usability by improving the ability for determining increasing the accuracy of determining information, as taught by Nagao [0049] lines 7-22.

Mulligan as modified by Raghu, Barta, Krook and Nagao does not specifically disclose analyzing, by an expert system of the developer portal computing device, whether a previous version of the cloud service integration connector associated with the cloud service has been published; and relating, by the expert system, the cloud service integration connector with the previous version of the cloud service integration connector as a new version of the previous version of the cloud service integration connector.

However, Laird discloses analyzing, by an expert system of the developer portal computing device, whether a previous version of the cloud service integration connector associated with the cloud service has been published; and relating, by the expert system, the cloud service integration connector with the previous version of the cloud service integration connector as a new version of the previous version of the cloud service integration connector (Laird [0019] lines 7-13; which is able to determine a plurality of version information and determine the differences between the two version thus can be viewed as other previous versions available/published for use where in light of the specifically disclosed information above showing the determination of a level coincidence between items based on detected differences can be viewed together as being able to determine it is coincidence or put another way determine based on the differences if related, which it is also seen disclosed specifically above the specifics of the cloud service integration connection).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Laird showing the differences between version, into the version information of Mulligan as modified by Raghu, Barta, Krook and Nagao for the purpose of improve efficiency being able to only propagate the determined differences among versions and thus more efficient use of resources, as taught by Laird [0019] lines 1-13.


Claims 3 and 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mulligan, Raghu, Barta and Krook as applied to claims 1 and 7 above, and further in view of Shvarts (Pub. No. US 2014/0365350 A1).

As to claim 3, Mulligan as modified by Raghu, Barta and Krook does not disclose analyzing, via the expert system of the developer portal computing device, whether another service should be related to the API connector; identifying, by the expert system, whether one or more other services could be related to the API connector; and relating, by the expert system and subsequent to having identified the one or more other services could be related to the API connector, the one or more other services.

However, Shvarts discloses analyzing, via the expert system of the developer portal computing device, whether another service should be related to the API connector (Shvarts [0205] lines 1-6; which shows the ability to analyze service information to determine if services are related where it is seen specifically disclosed above how data items associated with the connector information, viewed as including API connectors, can related/associated to the service information of a connector);
identifying, by the expert system, whether one or more other services could be related to the API connector (Shvarts [0205] lines 1-6; which shows being able to identify other services that are related where it is seen specifically disclosed above how data items associated with the connector information, viewed as including API connectors, can related to the service information of a connector thus can be viewed as identifying whether one or more other services could be related to the connector); and
relating, by the expert system and subsequent to having identified the one or more other services could be related to the API connector, the one or more other services (Shvarts [0205] lines 1-6 and lines 23-38; which shows that ability to related the different services together based on the determination, where it is seen specifically disclosed above how data items associated with the connector information, including API connectors, can related to the service information of a connector and thus can be seen as relating subsequent identified services to the connector).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Shvarts showing the determination of related services into the service information of Mulligan as modified by Raghu, Barta and Krook for the purpose of increasing usability by providing recommendation based on determined related information, as taught by Shvarts [0019] lines 1-7 and [0205] lines 15-23.

As to claim 9, Mulligan as modified by Raghu, Barta and Krook does not disclose however, Shvarts discloses analyzing, via the expert system of the developer portal computing device, whether another service should be related to the cloud service integration connector (Shvarts [0205] lines 1-6; which shows the ability to analyze service information to determine if services are related where it is seen specifically disclosed above how data items associated with the cloud service integration connector information can related/associated to the service information of a connector);
identifying, by the expert system, whether one or more other services could be related to the cloud service integration connector (Shvarts [0205] lines 1-6; which shows being able to identify other services that are related where it is seen specifically disclosed above how data items associated with the cloud service integration connector information can related to the service information of a connector thus can be viewed as identifying whether one or more other services could be related to the connector); and
relating, by the expert system and subsequent to having identified the one or more other services could be related to the cloud service integration connector, the one or more other services (Shvarts [0205] lines 1-6 and lines 23-38; which shows that ability to related the different services together based on the determination, where it is seen specifically disclosed above how data items associated with the cloud service integration connector information can related to the service information of a connector and thus can be seen as relating subsequent identified services to the connector).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Shvarts showing the determination of related services into the service information of Mulligan as modified by Raghu, Barta and Krook for the purpose of increasing usability by providing recommendation based on determined related information, as taught by Shvarts [0019] lines 1-7 and [0205] lines 15-23.

Claim 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mulligan, Raghu, Barta and Krook as applied to claims 1 and 7 above, and further in view of Jacquemot et al. (Pub. No. US 2016/0149970 A1).

As to claims 5 and 11, Mulligan discloses wherein receiving the connector descriptor information includes receiving a type of service (Mulligan [0012] lines 3-6 and [0054] lines 6-11; which shows that the connector descriptor information can include type information).

Mulligan as modified by Raghu, Barta and Krook does not specifically disclose wherein receiving the connector descriptor information includes receiving a title of the service, a, an icon associated with the service, and one or more service provider instructions.

However, Jacquemot discloses wherein receiving the connector descriptor information includes receiving a title of the service, a, an icon associated with the service, and one or more service provider instructions (Jacquemot [0081] lines 1-15; which shows that the connector descriptor can include additional parameter information include identification, viewed as a form of title/name, a service icon, viewed as an icon associated with the service and other service presence and life cycle and input and output stream information thus viewed as type of service instructions for that specific information).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Jacquemot showing the detailed connector descriptor information into the connector descriptor information of Mulligan as modified by Raghu, Barta and Krook, for the purpose of increasing the detail of the descriptor information by providing more information for use in the connector descriptors as taught by Jacquemont [0081] lines 1-15.

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mulligan, Raghu, Barta and Krook as applied to claims 1 and 7 above, and further in view of Tiger et al. (Pub. No. US 2016/0198016 A1).

As to claim 6, Mulligan as modified by Raghu, Barta and Krook does not specifically disclose determining, by the connector builder, one or more differences between the API connector and the previous version of the API connector; generating, by the connector builder, one or more upgrade instructions as a function of the determined one or more differences; and wherein generating the connector package comprises generating the connector package as a function of the one or more upgrade instructions.

However, Tiger discloses determining, by the connector builder, one or more differences between the API connector and the previous version of the API connector (Tiger [0038] lines 1-8; which shows being able to determine the differences between different versions of a data item information, where it is seem specifically disclosed above how data items associated with the connector information, including API connector information, thus together can be viewed as determining differences between connector version); and
generating, by the connector builder, one or more upgrade instructions as a function of the determined one or more differences (Tiger [0038] lines 1-8; which shows being able to generate/determine the delta update of the data items where the delta update is based on the differences between the versions of the data items, where it is seen specifically disclosed above how data items associated with the connector information),
wherein generating the connector package comprises generating the connector package as a function of the one or more upgrade instructions (Tiger [0032] lines 2-7; which shows being able transfer/send the delta update information to the old version to generate and updated version based on the update, where it is seen specifically disclosed above being able to build/configure the connector based on the information in the template including the descriptor and resource configuration information for the connector thus together can be viewed as generating the connector package based on the update/upgrade information).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Tiger showing the update based on determined differences into service package provider of Mulligan as modified by Raghu, Barta and Krook, for the purpose of provide and increase in efficiency by reducing the amount of information that needs to be sent for updating and thus more effect use of resources as taught by Tiger [0032] lines 2-7 and [0033] lines 5-10.

As to claim 12, Mulligan as modified by Raghu, Barta and Krook does not specifically disclose however, Tiger discloses determining, by the connector builder, one or more differences between the cloud service integration connector and the previous version of the cloud service integration connector (Tiger [0038] lines 1-8; which shows being able to determine the differences between different versions of a data item information, where it is seem specifically disclosed above how data items associated with the cloud service integration connector information thus together can be viewed as determining differences between connector version); and
generating, by the connector builder, one or more upgrade instructions as a function of the determined one or more differences (Tiger [0038] lines 1-8; which shows being able to generate/determine the delta update of the data items where the delta update is based on the differences between the versions of the data items, where it is seen specifically disclosed above how data items associated with the connector information),
wherein generating the cloud service integration connector package comprises generating the cloud service integration connector package as a function of the one or more upgrade instructions (Tiger [0032] lines 2-7; which shows being able transfer/send the delta update information to the old version to generate and updated version based on the update, where it is seen specifically disclosed above being able to build/configure the cloud service integration connector based on the information in the template including the descriptor and resource configuration information for the connector thus together can be viewed as generating the connector package based on the update/upgrade information).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Tiger showing the update based on determined differences into service package provider of Mulligan as modified by Barta and Krook, for the purpose of provide and increase in efficiency by reducing the amount of information that needs to be sent for updating and thus more effect use of resources as taught by Tiger [0032] lines 2-7 and [0033] lines 5-10.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD F WHEATON whose telephone number is (571)270-1779. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRADFORD F WHEATON/Examiner, Art Unit 2193                                                                                                                                                                                                        
/Chat C Do/Supervisory Patent Examiner, Art Unit 2193